Exhibit 10.6

 

AMENDED AND RESTATED NON-RECOURSE GUARANTY AGREEMENT

 

This AMENDED AND RESTATED NON-RECOURSE GUARANTY AGREEMENT dated as of August 28,
2012 (the “Guaranty”) is by CSS Management Corp. (f/k/a Corporate Security
Solutions, Inc.), a Pennsylvania corporation (“Guarantor”), in favor of YA
Global Investments, L.P. (together with its successors and assigns, the “Secured
Party”).

 

WHEREAS:

 

A.                                   The Secured Party has made loans and other
financial accommodations to or for the benefit of Timios National Corporation
(f/k/a Homeland Security Capital Corporation), a Delaware corporation (the
“Borrower”), and its subsidiaries and affiliates;

 

B.                                     The Guarantor is a subsidiary of the
Borrower and has guaranteed the obligations of the Borrower to the Secured Party
pursuant to that certain Guaranty Agreement dated as of November 11, 2008 (the
“Existing Guaranty Agreement”);

 

C.                                     The Secured Party has agreed to
restructure its existing investments in the Borrower in accordance with that
certain Exchange Agreement dated as of the date hereof, including, without
limitation, exchanging a portion of the outstanding indebtedness for the
Borrower’s capital stock thereby reducing the Guarantor’s guaranty liability;
and

 

D.                                    It is a condition precedent to the Secured
Party restructuring its investments in the Borrower that the Guarantor execute
and deliver this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Guarantor hereby agrees as
follows:

 

SECTION 1                               Guaranty.

 

1.1                                 Guaranty.

 

(a)                                  The Guarantor, as direct obligor and not
merely as surety, hereby unconditionally, absolutely, and irrevocably guarantees
to the Secured Party the full payment and prompt performance of all of the
Obligations (as hereinafter defined).  Without limiting the foregoing, the
Guarantor hereby agrees that upon any Event of Default (as defined herein), the
Guarantor shall immediately pay or perform all Obligations without notice,
demand or formality of any kind.

 

(b)                                 The term “Obligations” shall mean and
include any and all debts, liabilities, obligations, covenants and duties owing
by the Borrower to the Secured Party, whether now existing or hereafter arising
of every nature, type, and description, whether liquidated, unliquidated,
primary, secondary, secured, unsecured, direct, indirect, absolute, or
contingent, and whether or not evidenced by a note, guaranty or other
instrument, and any amendments, extensions, renewals or increases thereof,
including, without limitations, all obligations of the Borrower under that
certain Amended and Restated Non-Recourse Promissory Note dated the

 

--------------------------------------------------------------------------------


 

date hereof (the “Non-Recourse Note”) in the original principal amount of Two
Million Three Hundred Eleven Thousand Fifty and 00/100 Dollars ($2,311,050)
issued by the Borrower to the Secured Party and the Transaction Documents (as
such term is defined in the Non-Recourse Note), and including any interest
accruing thereon after insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-petition interest is allowed in
such proceeding, and all costs and expenses of the Secured Party incurred in the
enforcement, collection or otherwise in connection with any of the foregoing,
including, but not limited to, reasonable attorneys’ fees and expenses and all
obligations of the Borrower to the Secured Party to perform acts or refrain from
taking any action.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the Secured Party’s recourse hereunder shall be limited to
enforcement of its rights under that certain Amended and Restated Security
Agreement dated as of the date hereof by the Guarantor in favor of the Secured
Party, this limited guaranty being non-recourse against the Guarantor.

 

(d)                                 Notwithstanding the generality of the
foregoing, the aggregate maximum liability of the undersigned shall not exceed
Three Hundred Thousand and 00/100 Dollars ($300,000) plus all amounts owing by
the Borrower to the Secured Party upon the occurrence and during the continuance
of an Event of Default under the Non-Recourse Note.

 

1.2                                 Continuing Guaranty.

 

(a)                                  The Obligations under this Guaranty are
continuing, absolute, unconditional and irrevocable irrespective of the
validity, regularity, enforceability or value of any of the Obligations and
notwithstanding any claim, defense or right of set-off which the Guarantor may
have against the Secured Party, including any such claim, defense or right based
on any present or future applicable law and irrespective of any other
circumstances which might otherwise constitute a legal or equitable release,
defense or discharge of a surety or a guarantor.  Without limiting the
generality of the foregoing, the Obligations of the Guarantor hereunder shall
not be discharged or impaired or otherwise affected by:

 

(i)                                     any rescission, waiver, amendment or
modification of any terms or provisions of the Obligations or the documents
evidencing the same;

 

(ii)                                  any fraudulent, illegal, or improper act
by the Borrower or the Guarantor, or any failure, omission or delay on the part
of the Borrower or the Guarantor to conform or comply with any term of the
Obligations or of this Guaranty;

 

(iii)                               any failure of the Secured Party to assert a
claim or demand or to enforce or exercise any right or remedy against the
Borrower, the Guarantor, or any other guarantor for any reason;

 

(iv)                              any release or discharge by operation of law
or otherwise of the Borrower or the Guarantor from any Obligation or the
documents evidencing the same, except by the written consent of the Secured
Party or the indefeasible payment in full of the Obligations;

 

2

--------------------------------------------------------------------------------


 

(v)                                 any change in the existence, structure or
ownership of the Borrower or the Guarantor or the legal incapacity of the
Borrower or the Guarantor;

 

(vi)                              any insolvency, bankruptcy, reorganization,
arrangement, readjustment, composition, liquidation or other similar proceeding
affecting the Borrower or the Guarantor or their assets or any resulting
disallowance, release or discharge of all or any portion of the Obligations; or

 

(vii)                           any other occurrence, circumstance, happening or
event, whether similar or dissimilar to the foregoing and whether foreseen or
unforeseen, which otherwise might constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which otherwise might
limit recourse against the Borrower or the Guarantor.

 

(b)                                 This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time payment or performance of
the Obligations, or any part thereof, to the Secured Party is rescinded or must
otherwise be returned by the Secured Party, whether in connection with the
insolvency, bankruptcy or reorganization of the Borrower or the Guarantor, or
otherwise, all as though such payment to the Secured Party has not been made.

 

1.3                                 Guaranty of Payment and Not of Collection;
Subordination.

 

(a)                                  The liability of the Guarantor shall be
continuing, direct and immediate and not conditional or contingent upon either
the pursuit of any remedies against the Borrower, or any other person or
foreclosure of any security interests or liens available to the Secured Party,
its successors, endorsees or assigns.  The Secured Party may accept any
payment(s), plan for adjustment of debts, plan of reorganization or liquidation,
or plan of composition or extension proposed by, or on behalf of, the Borrower
without in any way affecting or discharging the liability of the Guarantor.  If
the Obligations are partially paid, the Guarantor shall remain liable for any
balance of such Obligations.  Without limiting any other provision of, impairing
or affecting this Guaranty, the Secured Party may, at any time and from time to
time, take or refrain from taking, all or any actions whatsoever, including the
following actions: (i) retain or obtain a lien or security interest in any
property to secure any of the Obligations; (ii) amend, extend, renew, adjust,
waive or release any Obligations or the terms thereof, (iii) release or fail to
perfect its interest in all or any property securing any of the Obligations or
permit any substitution or exchange for any such property.

 

(b)                                 With respect to any sum paid or payable by
the Guarantor hereunder or in connection herewith or otherwise, all rights of
the Guarantor against any other guarantor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment or performance in full of all the Obligations.  In
addition, any indebtedness of the Guarantor now or hereafter held by the
Guarantor is hereby subordinated in right of payment to the prior payment or
performance in full of the Obligations and the Guarantor shall not demand, sue
for, or otherwise attempt to collect any such indebtedness, or prove any claim
in competition with the Secured Party in respect of any payment hereunder in
bankruptcy or insolvency proceedings of any nature.  If any amount shall
erroneously be paid to the Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right, or

 

3

--------------------------------------------------------------------------------


 

(ii) any such indebtedness of the Guarantor as borrower of a guarantor, such
amount shall be held in trust for the benefit of the Secured Party and shall
forthwith be paid to the Secured Party to be credited against the payment of the
Obligations.

 

1.4                                 Discharge.  The Guarantor covenants and
agrees that this Guaranty will not be discharged, except by the indefeasible
payment in full of the Obligations.

 

1.5                                 Reserved.

 

1.6                                 Costs and Expenses.  Notwithstanding any
limitation of liability contained herein, the Guarantor agrees to pay all
reasonable fees and costs (including, without limitation, reasonable attorneys’
fees and expenses, whether or not involving litigation and/or appellate or
bankruptcy proceedings) incurred by the Secured Party in connection with
collecting or securing or attempting to collect or secure this Guaranty.

 

SECTION 2.                            Representations and Warranties.

 

The Guarantor hereby represents and warrants to the Secured Party as follows:

 

(a)                                  The Guarantor has full power, right and
authority to enter into and perform its obligations under this Guaranty, and
this Guaranty has been duly executed and delivered by the Guarantor and
constitutes the valid and binding obligation of the Guarantor and is enforceable
against the Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent transfer, reorganization and
other laws of general applicability relating to or affecting the rights or
remedies of creditors and by general equitable principles (whether considered in
a proceeding in equity or at law).

 

(b)                                 No permits, approvals or consents of or
notifications to (i) any governmental entities, or (ii) any other persons or
entities are necessary in connection with the execution, delivery and
performance by the Guarantor of this Guaranty and the consummation by the
Guarantor of the transactions contemplated hereby.

 

(c)                                  Neither the execution and delivery of this
Guaranty by the Guarantor nor the performance by it of the transactions
contemplated hereby will, to the Guarantor’s knowledge:

 

(i)                                     violate or conflict with or result in a
breach of any provision of any law, statute, rule, regulation, order, permit,
judgment, ruling, injunction, decree or other decision of any court or other
tribunal or any governmental entity or agency binding on the Guarantor or its
properties, or conflict with or cause an event of default under any contract or
agreement of the Guarantor; or

 

(ii)                                  require any authorization, consent,
approval, exemption or other action by or notice to any court, administrative or
governmental body, person, entity or any other third party.

 

(d)                                 Except for the litigation pending against
the Guarantor in the Superior Court of New Jersey, Law Division-Union County,
Docket No: L-0272-10, S.M. Electric Company, Inc. vs. Corporate Security
Solutions Inc. d/b/a Nexus Technologies Group, the Guarantor has no

 

4

--------------------------------------------------------------------------------


 

pending or threatened litigation, arbitration, actions or proceedings which if
adversely decided could reasonably be expected to result in a material adverse
effect, individually or in the aggregate.

 

SECTION 3.                            Event of Default.

 

(a)                                  For purposes of this Guaranty, an “Event of
Default” shall be deemed to have occurred upon the occurrence of a default or
event of default under the Non-Recourse Note.

 

(b)                                 Upon the occurrence of an Event of Default,
at the option of the Secured Party, all of the Obligations shall be immediately
due and payable without any action on the part of the Secured Party, and the
Secured Party shall be entitled to seek and institute any and all remedies
available to it.

 

SECTION 4.                            Remedies, Other Obligations, Breaches and
Injunctive Relief.

 

(a)                                  No remedy conferred under this Guaranty
upon the Secured Party is intended to be exclusive of any other remedy available
to the Secured Party, pursuant to the terms of this Guaranty or otherwise, at
law or in equity (including a decree of specific performance and/or other
injunctive relief).  No single or partial exercise by the Secured Party of any
right, power or remedy hereunder shall preclude any other or further exercise
thereof.

 

(b)                                 The failure of the Secured Party to exercise
any right or remedy under this Guaranty or otherwise, or delay in exercising
such right or remedy, shall not operate as a waiver thereof.

 

(c)                                  Every right and remedy of the Secured Party
under any document executed in connection with this transaction, including but
not limited to this Guaranty, or under applicable law may be exercised from time
to time and as often as may be deemed expedient by the Secured Party.

 

(d)                                 The Guarantor acknowledges that a breach by
the Guarantor of its/his obligations hereunder will cause irreparable harm to
the Secured Party and that the remedy at law for any such breach may be
inadequate.  The Guarantor therefore agrees that, in the event of any such
breach or threatened breach by the Guarantor, the Secured Party shall be
entitled, in addition to all other available remedies, to seek an injunction
restraining any breach, and specific performance without any bond or other
security being required.  Nothing herein shall limit Secured Party’s right to
pursue actual damages for any failure by the Guarantor to comply with the terms
of this Guaranty.

 

SECTION 5.                            Maximum Liability.

 

Notwithstanding any provision herein contained to the contrary, the Guarantor’s
liability under this Guaranty shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by the Secured Party
from the Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code (11 U.S.C. §§ 101 et seq.) or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law (the “Avoidance

 

5

--------------------------------------------------------------------------------


 

Provisions”) after taking into account, among other things, the Guarantor’s
right of contribution and indemnification from each other guarantor, if any.  To
the end set forth above, but only to the extent that the Obligations of the
Guarantor hereunder (the “Guaranty Obligations”) would otherwise be subject to
avoidance under the Avoidance Provisions, if the Guarantor is not deemed to have
received valuable consideration, fair value, fair consideration or reasonably
equivalent value for the Guaranty Obligations, or if the Guaranty Obligations
would render the Guarantor insolvent, or leave the Guarantor with an
unreasonably small capital to conduct its business, or cause the Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranty Obligations is deemed to have been incurred for the purposes of the
Avoidance Provisions, the maximum Guaranty Obligations for which the Guarantor
shall be liable hereunder shall be reduced to that amount which, after giving
effect thereto, would not cause the Guaranty Obligations as so reduced, to be
subject to avoidance under the Avoidance Provisions.

 

SECTION 6.                            Miscellaneous.

 

6.1                                 Notices, Consents, etc.  Any notices,
consents, waivers or other communications required or permitted to be given
under the terms hereof must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to Guarantor:

CSS Management Corp.

 

4601 North Fairfax Drive, Suite 1200

 

Arlington, VA 22203

 

Attention:        C. Thomas McMillen

 

Telephone:      (703) 528-7073

 

Facsimile:         (703) 526-0649

 

 

With a copy (which shall not constitute notice) to:

Jeffrey P. Schultz, Esq.

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

666 Third Avenue

 

New York, NY 10017

 

Facsimile:         (212) 935-3000

 

Facsimile:         (212) 983-3115

 

 

If to Secured Party:

YA Global Investments, L.P.

 

101 Hudson Street-Suite 3700

 

Jersey City, New Jersey 07302

 

Attention:  Legal Department

 

Telephone:      (201) 985-8300

 

6

--------------------------------------------------------------------------------


 

 

Facsimile:         (201) 985-1964

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service in accordance with
clause (i), (ii) or (iii) above, respectively.

 

6.2                                 Waiver of Presentment. To the fullest extent
permitted by law and except as otherwise provided herein, the Guarantor waives
demand, presentment, protest, notice of dishonor, suit against or joinder of any
other person, and all other requirements necessary to charge or hold the
Guarantor liable with respect to this Guaranty.

 

6.3                                 Severability.  If any provision of this
Guaranty is, for any reason, invalid or unenforceable, the remaining provisions
of this Guaranty will nevertheless be valid and enforceable and will remain in
full force and effect.  Any provision of this Guaranty that is held invalid or
unenforceable by a court of competent jurisdiction will be deemed modified to
the extent necessary to make it valid and enforceable and as so modified will
remain in full force and effect.

 

6.4                                 Amendment and Waiver.  This Guaranty may be
amended, or any provision of this Guaranty may be waived, provided that any such
amendment or waiver will be binding on a party hereto only if such amendment or
waiver is set forth in a writing executed by the parties hereto.  The waiver by
any such party hereto of a breach of any provision of this Guaranty shall not
operate or be construed as a waiver of any other breach.

 

6.5                                 Headings.  The subject headings of Articles
and Sections of this Guaranty are included for purposes of convenience only and
shall not affect the construction or interpretation of any of its provisions.

 

6.6                                 Assignment.  This Guaranty will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by the
Guarantor.  Except as otherwise provided herein, this Guaranty shall bind and
inure to the benefit of and be enforceable by the parties and their permitted
successors and assigns.  The Guarantor acknowledges and agrees that the Secured
Party has the right to assign and transfer this Guaranty and the Guarantor
irrevocably consents to any such assignment and transfer.

 

6.7                                 Further Assurances.  Each party will execute
all documents and take such other actions as the other parties may reasonably
request in order to consummate the transactions provided for herein and to
accomplish the purposes of this Guaranty.

 

6.8                                 Third Parties.  Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
or entity, other than the stated beneficiaries of this

 

7

--------------------------------------------------------------------------------


 

Guaranty and their respective permitted successors and assigns, any rights or
remedies under or by reason of this Guaranty.

 

6.9                                 No Strict Construction.  The language used
in this Guaranty will be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction will be
applied against any party hereto.

 

6.10                           Governing Law; Jurisdiction.  This Guaranty shall
be governed by and interpreted in accordance with the laws of the State of New
Jersey without regard to the principles of conflict of laws.  The parties
further agree that any action between them shall be heard in Hudson County, New
Jersey, and expressly consent to the jurisdiction and venue of the Superior
Court of New Jersey, sitting in Hudson County and the United States District
Court for the District of New Jersey sitting in Newark, New Jersey for the
adjudication of any civil action asserted pursuant to this Guaranty, provided,
however, that nothing herein shall prevent the Secured Party from enforcing its
rights and remedies (including, without limitation, by filing a civil action)
with respect to any collateral and/or the Guarantor in any other jurisdiction in
which the collateral and/or the Guarantor may be located.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Guaranty and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

6.11                           Waiver of Jury Trial.  AS A MATERIAL INDUCEMENT
FOR THE SECURED PARTY TO RESTRUCTURE ITS INVESTMENTS IN THE BORROWER, THE
GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO
THIS GUARANTY AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS
TRANSACTION.

 

6.12                           Counterparts; Facsimile Signatures.  This
Guaranty may be executed and delivered by exchange of facsimile signatures or
email transmission of an Adobe Portable Document format (.PDF), each of which
shall be deemed an original signature of each Guarantor.  This Guaranty may be
executed in any number of counterparts.

 

6.13                           Entire Agreement.  This Guaranty (including the
recitals hereto) and the other documents, instruments, or agreements delivered
in connection herewith set forth the entire understanding of the parties with
respect to the subject matter hereof, and shall not be modified or affected by
any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof, and may be
modified only by instruments signed by all of the parties hereto.

 

6.14                           Amended and Restated.  This Guaranty amends and
restates in its entirety the Existing Guaranty Agreement and is given in
substitution for, but not in satisfaction of, the Existing Guaranty Agreement. 
It is the intention of the parties hereto to avoid effectuating a novation.

 

8

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be signed as of
the date first written above.

 

 

CSS MANAGEMENT CORP.

 

 

 

 

 

By:

/s/ Michael T. Brigante

 

Name:   Michael T. Brigante

 

Title:     CFO

 

--------------------------------------------------------------------------------